DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are pending.
Claims 1-22 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-22 in the reply filed on February 18, 2022 is acknowledged.
Upon reconsideration of the restriction requirement dated November 18, 2021 the Examiner is of the opinion that an examination of Group II will necessarily lead to an examination of Group I.  Thus, Group I, claims 1-11, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "hydrogen acceptor" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 12 is limited to quaternary ammonium salts as the hydrogen acceptor whereas claim 19 includes hydrogen acceptors other than quaternary ammonium salts.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is limited to quaternary ammonium salts as the hydrogen acceptor whereas claims 19-21 include hydrogen acceptors other than quaternary ammonium salts.  Thus, claims 19-21 are broader than claim 12.   Therefore, claims 19-21 do not further limit claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maugeri et al. (“Novel choline-chloride-based deep-eutectic-solvents with renewable hydrogen bond donors: levulinic acid and sugar-based polyols”, RSC Advances, Issue 2, November 2011, pp. 421-425).
Maugeri et al. inherently teach the claimed method, since Maugeri et al. disclose preparation of deep eutectic solvents comprising mixing choline chloride with glycerol and a phenol, including p-coumaric acid, at a temperature of 100°C (see the last paragraph in column 1 to the first full paragraph in column 2 on page 421,Table 2 on page 423, and the last paragraph in column 2 on page 424).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Socha et al. (CA 2940516 A1) alone or in view of Zhang et al. (“Deep eutectic solvents: syntheses, properties and applications”, Chem. Soc. Rev. Vol. 41, Issue 21, July 2012, pp. 7108-7146).
Socha et al. suggest the instant claimed invention since Socha et al. disclose the ionic liquids of the invention can be produced from lignin and utilized to extract, dissolve and/or depolymerize lignin in concurrent or subsequent pretreatment steps (paragraphs 0030 and 0069-0080).     The depolymerization agents can include lignin derived ionic liquids (paragraph 0035).  Lignin-derived ionic liquids refers to any ionic liquid containing cations or anions that are synthesized from low molecular weight lignin depolymerization products (paragraph 0050).   The ionic liquids may be quaternary ammonium ionic liquids produced from lignin-derived starting materials (paragraph 0061).  The ionic liquids can dissolve and/or depolymerize lignin (paragraph 0068).   The lignins may be derived from ionic liquid treatment of lignocellulosic biomass (paragraphs 0070-0073).   Pretreatment can include the use of a co-solvent (paragraph 0075).   Examples of low molecular weight aldehydes obtained upon depolymerization include vanillin (paragraph 0080).   The depolymerization products are converted to ionic liquids which can themselves be used as the depolymerization agent (paragraphs 0087-0092, 0096, 0110 and 0123). Depolymerization may also yield low molecular weight alcohols and carboxylic acids (paragraphs 0078, 0079, 0082 and 0083). Suitable amination temperatures include about 25°C to about 200°C (paragraph 0113).
Socha et al. differ from the instant claims in that the ionic liquids are not required to be deep eutectic solvents obtained from a lignin derived monomeric phenol such as coumaric acid, catechol, p-hydroxy-benzyl alcohol and/or vanillin. 
However, Socha et al. disclose that numerous ionic liquids ca be used in the methods of the present invention (paragraph 0031).  Including ionic liquids derived from low molecular weight lignin depolymerization products (paragraph 0032) including vanillin. 
Zhang et al. disclose that deep eutectic solvents exhibit similar physio-chemical properties to the traditionally used ionic liquids, while being much cheaper and environmentally friendlier (abstract and last 3 paragraphs of the introduction on pages 7107-7109).  One of the most widespread components used for the formation of DESs is choline chloride (paragraph bridging columns 1 and 2 on page 7109).   In combination with safe hydrogen bond donors such as renewable carboxylic acids or renewable polyols, ChCl is capable of rapidly forming a DES (paragraph bridging columns 1 and 2 on page 7109).    Similar to ILs, DESs are chemically tailorable solvents since they can be designed by properly combining various quaternary ammonium salts with different hydrogen bond donors (first paragraph in section 2 on page 7110).   Examples of hydrogen bond donors include 4-hydroxybenzoic acid, caffeic acid, p-coumaric acid, gallic acid and resorcinol (Table 1 on pages 7111-7112).  
One having ordinary skill in the  art before the effective filing date of the claimed invention would have found it obvious to utilize a DES, such as the ones disclosed by Zhang et al., in the process of Socha et al., since Socha et al. disclose that numerous ionic liquids ca be used in the methods of their invention Including ionic liquids derived from low molecular weight lignin depolymerization products, such as vanillin.  There would have a reasonable expectation of success, since Zhang et al. disclose that deep eutectic solvents exhibit similar physio-chemical properties to the traditionally used ionic liquids and DESs can be designed by properly combining various quaternary ammonium salts with different hydrogen bond donors.  The skilled artisan would have further been motivated to utilize a DES, since Zhang et al. disclose that DES are much cheaper and environmentally friendlier than ILs and in combination with safe hydrogen bond donors such as renewable carboxylic acids or renewable polyols, ChCl is capable of rapidly forming a DES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699